EXAMINER'S AMENDMENT
The claims submitted on 07/17/2019 are entered.
Claims 22-26, 29-33, and 42 are allowed.
Claims 34-41 are cancelled.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Specification of the application has been amended as follows: 
CLAIM OF PRIORITY 
This application is a continuation-in-part of U.S. Application No. 13/776,685, filed on February 25, 2013, now abandoned, which is incorporated by reference in its entirety.

The claims of the application have been amended as follows: 

42. (Previously presented) The system of claim 22, wherein the first seal comprises a clamp configured to be actuated to releasably fix the catheter to the injection adaptor[[,]].
Election/Restrictions
Claim 22 is allowable. The restriction requirement between species as set forth in the Office action mailed on 4/23/2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 4/23/2018 is partially withdrawn. Claims 25 and 32, directed to alternate species, no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 34-41, directed to two other alternate species, remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 34-41 directed to an invention non-elected with traverse in the reply filed on 6/25/2018. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Reasons for Allowance
Claims 22-26, 29-33, and 42 are allowed. Claims 32-41 are cancelled. The following is an examiner’s statement of reasons for allowance: Please refer to the Patent Board decision mailed on 12/16/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429.  The examiner can normally be reached on 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/Erin M Piateski/Primary Examiner, Art Unit 3792